                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SOKHON LONG,                                                   CIVIL ACTION
                           Plaintiff,

                   v.

 NANCY A. BERRYHILL,                                            NO. 17-5813
 Acting Commissioner of Social Security
 Administration,
                   Defendant.

                                              ORDER

       AND NOW, this 3rd day of January, 2019, upon consideration of Plaintiff’s Request for

Review, the record in this case, the Report and Recommendation of United States Magistrate

Judge Marilyn Heffley dated November 16, 2018, Plaintiff’s Objections to Report and

Recommendation, and Defendant’s Response to Plaintiff’s Objection to Report and

Recommendation, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Marilyn

Heffley dated November 16, 2018, is APPROVED and ADOPTED;

       2.      Plaintiff’s Objections to Report and Recommendation are OVERRULED; and,

       3.      Plaintiff’s Request for Review is DENIED.

       The decision of the Court is based on the following:

       1.      The facts are set forth in detail in the Report and Recommendation of United

States Magistrate Judge Marilyn Heffley dated November 16, 2018, and need not be repeated in

this Order; and,

       2.      Plaintiff filed three objections to the Report and Recommendation:

               (a)        Objection No. 1. In this Objection plaintiff argues that “[t]he ALJ erred

               by failing to admit into evidence or consider medical evidence from the

               Philadelphia Hand Center.” Plaintiff raised the identical issue before the
Magistrate Judge and it was addressed in the Report and Recommendation at

pages 4 through 12. The evidence at issue was submitted after the Hearing before

the ALJ and after expiration of the additional time granted by the ALJ to submit

evidence. There was no error in refusing to consider such evidence.

(b)       Objection No. 2. In this Objection plaintiff reiterates the argument that

“[t]he ALJ erred by finding plaintiff’s only ‘severe impairment to be loss of

vision in the left eye’” and she challenges the ALJ’s finding that her trigger finger

was not a severe impairment. The issue related to loss of vision of the left eye

was presented to the Magistrate Judge and rejected in her Report and

Recommendation at pages 12 through 18, with which this Court agrees.

          With respect to the trigger thumb issue, the Court concludes that it did

not qualify as a severe impairment because it did not meet the 12 month duration

requirement. The ALJ’s determination that the trigger thumb has “not met the

durational requirement of a severe impairment” was supported by substantial

evidence.

(c)       Objection No. 3. In this Objection plaintiff reiterates her argument

presented to the Magistrate Judge that “[t]he ALJ did not reasonably explain her

finding that plaintiff’s testimony regarding symptoms and limitations is ‘not

entirely consistent with the medical evidence and other evidence.’” This issue

was raised before the Magistrate Judge and rejected by the Magistrate Judge in

her Report and Recommendation at pages 18 through 21, with which this Court

agrees.

                                        BY THE COURT:
                                        /s/ Hon. Jan E. DuBois

                                           DuBOIS, JAN E., J.
                                    2
